Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and dependent claims 2-6 and claim 7 and dependent claims 8-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 and 7 recite the limitation “wherein the biopolymer sheet contains no residual electrospinning solvent having a greater toxicity than that of DMSO.”  The claim language is indefinite because if fails to claim what solvent is used in the invention.  It is unclear what solvents have greater or lesser toxicity to DMSO.
Claims 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 17 and 19 recite the PDLLA is high viscosity PDLLA.  The claims is relative and 
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 22 requires a gradient from isotropic to anisotropic from about 25-33%.  It is not clear what the measurement of 25-33% is.  Is 25% isotropic compared to anisotropic at one portion of the layer or the depth of the layers.  For purposes of examination, the claim will be interpreted as there is a gradient change from an aligned to a random arrangement of fibers within the scaffold similar to claim 23.
Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 26 recites the biopolymer fibers are not chemically crosslinked.  It is not clear if the fibers are crosslinked, but not crosslinked by a chemical means.  Or if the fibers are not crosslinked at all.  Crosslinking is a chemical reaction by the material.  The prior art 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6, 7, 9-19, 24, 25, 26, 27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al (US 8586345) in view of Qiao article “Compositional and in Vitro Evaluation of Nonwoven Type I/Poly –dl-lactic acid scaffolds for Bone Regeneration”.  Simpson is directed to the formation of electroprocessed collagen for use as an extracellular matrix (ABST).   Simpson teaches the electroprocessed the composition includes additional electroprocessed materials .  
The electroprocessed methods include electrospinning (col. 3, lines 35-40).  
The electroprocessed collagen compositions of the present invention have many beneficial features. Some features allow for use as an implant within or replacement of tissues or organs of the body of an organism (col. 23, lines 20-22).  
Simpson teaches an implantable scaffold for repair of tissues as claimed.
Simpson teaches electrospinning allows delivery of the material or substance through the orifice and solvents are used for dissolved or suspending the substance.  Solvents include HFIP of 2,2,2-trifuorethanol, isopropanol and water and DMSO can be used in combination or alone (col. 11, lines 15-42).  Simpson differs and is silent with respect to the relative toxicity of the solvents to DMSO.  Simpson teaches synthetic polymers may be electrodeposited from solvents such as HFIP, methylene chloride, ethyl acetate; acetone, 2-butanone (methyl ethyl ketone), diethyl ether; ethanol; cyclohexane; water; dichloromethane (methylene chloride); tetrahydrofuran; dimethylsulfoxide (DMSO); acetonitrile; methyl formate and various solvent mixtures. HFIP and methylene chloride are desirable solvents. Selection of a solvent will depend upon the characteristics of the synthetic polymer to be electrodeposited. Solvents used for electroprocessing have the principal role of creating a mixture with collagen and/or other materials to be electroprocessed, such that electroprocessing is feasible (col. 11, lines 15-42).  Simpson teaches that since the solvent carrier often evaporates in the electroprocessing technique as the electroprocessed material forms, such as a filament, substances may be placed in the electroprocessed matrix and solvent toxicity is greatly 
Simpson is teaching that the amount of solvent in the final fiber and product contains no residual solvent having toxicity.
The electroprocessed materials are used to form seamless and complex, three-dimensional shapes by depositing fibrils of electrospun collagen along a defined axis to control the alignment and distribution of cells within a bioengineered organ.  For instance, a grounded target comprising a series of parallel lines can be used to orient electrospun materials in a specific direction. The grounded target can be a cylindrical mandrel whereby a tubular matrix is formed (col. 33, lines 35-45).  This is equated with aligned fibers.  
Simpson teaches aligned fibers as claimed.  In embodiments involving electrospun collagen, fibers are produced with much lower diameters than those that can be produced by known manufacturing processes. Electrospun collagen fibers have been observed to have cross-sectional diameters ranging from several microns down to below 100 nanometers.  Examples of fiber diameters are 100 nm, 1 micron, 3 micron which overlaps the range of 150 nm -4500 nm (150 nm – 4.5 micron) (col. 23, lines 47-50). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
electrospun blend of type I collagen and PGA/PLA co-polymer; In one desirable embodiment, the fibers range between about 10 nm and about 100 micron in average diameter. In another desirable embodiment, the fibers range between about 50 nm and about 1 micron in average diameter (col. 14, lines 1-50). 
Simpson teaches fibers with diameters that overlap the range of 150-4500 nm.
Simpson teaches the pore size of the invention can be controlled by the manipulation of the composition of materials and electroprocessing parameters.  The pore size can be 10 microns or less (col. 24 and 25, lines 51-67, 1-35) which overlaps the claimed range.
Simpson teaches blends of collagen and PLA/PGA polymer can be electrospun.  blends of Type I collagen/PGA/PLA in a ratio of approximately 80:10:10, blends of Type I collagen and a PGA/PLA copolymer in a ratio of approximately 80:20 (col. 15, lines 55-58).  The types of synthetic polylactic acid include polylactic acid (PLA), polyglycolic acids (PGA), poly(lactide-co-glycolides) (PLGA) (col. 16, lines 19-21).  Example 1 is a made from a mixture of collagen/PGA/PLA of 80%, 10% and 10% (col. 63, lines 40-67). 
Simpson teaches the polymers used are biodegradable and biocompatible (col. 78, line 55) and this is equated with bio-acceptable.  As Simpson teaches the same materials, polylactic acid polymers such as PLGA, the polymers of Simpson are equated with bioacceptable polymer claimed.
As to claims 1, 4, 7, 16 and 18, Simpson differs and does not teach an electrospun fiber of the claimed composition of 10-50% collagen with 50-90% PLA (claim 1 and 7); 20-35% collagen and 65-80% bioacceptable polymer (claim 4, 16) 27.5-32.5% collagen and 67.5-72.5% PDLLA (claim 18). 
Qiao is directed to blends of poly-dl-lactic and type I collagen for electrospun collagen scaffolds.  The blends can be 40/60; 60/40 and 80/20 PDLLA/collagen which overlaps the claimed range where the polylactic acid is 50-90% of the blend. Qiao teaches that due to unstability of collagen electrospinning with solvent, co-electrospinning of collagen with either synthetic or natural polymers such as PLLA has been widely adopted (page 668).  Qiao also teaches that electrospinning of a mixed polymer solution of type I collagen and PDLLA required the appropriate co-solvent system (page 669).  Qiao teaches the achieved fiber diameters and porosity are approximately 600-1000 nm for 60% and 80% PDL (page 671).
As to claims 1, 4, 7, 16 and 18, it would have been obvious to one of ordinary skill in the art before the effective filing date to employ the claimed percentage of PLA and collagen motivated to produce a stable electrospinning solution that produces fibers diameters and porosity in the desired range.
As to claims 2, 29 and 30, Simpson teaches use of solvents such as DMSO and 2,2,2-trifluoroethanol (col. 11, lines 15-42)  or ethanol and tetrhydrofuran (col. 11 and 12, lines 65-67 and 1-5) and various solvent mixtures. As Simpson teaches use of DMSO and that is equated with 100% as claimed. 
As to claim 3 and 10, Simpson teaches Type 1 collagens however does not teach atelocollagen, telocollagen or recombinant human collagen.  Simpson does teach human placenta collagen and this is equated with recombinant human collagen as placenta is human and would inherently possess recombinant proteins and genetic material.
As to claim 9, Simpson teaches the fibers range between about 10 nm and about 100 micron in average diameter. In another desirable embodiment, the fibers range between about 50 nm and about 1 micron in average diameter (col. 14, lines 1-50) which overlaps the claimed range of 700nm to 1500nm.
As to claim 11, Simpson the types of synthetic polylactic acid include polylactic acid (PLA), polyglycolic acids (PGA), poly(lactide-co-glycolides) (PLGA) (col. 16, lines 19-21).  
As to claims 12 and 13, Simpson differs and does not teach poly D, lactic acid ((PDLA).
Qiao teaches the electrospun fibers are produced from a blend of type I collagen and poly-dl-lactic acid.  Qiao teaches the PDLLA blends provide stability to the electrospun system and fibers produced.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the claimed percentage of PLA and collagen motivated to produce a stable electrospinning solution that produces fibers and porosity in the desired range.
As to claim 14, Simpson teaches poly(lactic acid) (PLA), polyglycolic acid (PGA) and does not explicitly teach PLGA. 
Qiao teaches use of PLGA (page 677) can also be used to produce the implantable scaffold.
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute a known lactic acid polymer motivated to produce an implantable tissue repair device.
As to claim 15, Simpson teaches poly(lactic acid) (PLA), polyglycolic acid (PGA). 
As to claims 17 and 19, Simpson ‘345 teaches the higher the viscosity of the starting solution, the higher the fiber diameter (col. 23, lines 45-60).

As to claim 24, Simpson teaches the tensile strength is 3.3 MPa which is lower than 4 Mpa.  
Qiao teaches the addition of the synthetic polymer such as the polylactides, at the claimed composition with greater amounts of PDLLA as claimed.  Qaio differs and does not measure the tensile strength.  
As the combination teaches the same composition, materials and substantially the same method of making the scaffold, it is reasonable to presume the high composition of PDLLA increases the tensile strength as compared to Simpson alone. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the PDLLA motivated to stabilize the fiber production via electroprocessing in a solvent.
As to claim 25, Simpson teaches the pore size of the invention can be controlled by the manipulation of the composition of materials and electroprocessing parameters.  
As to claims 6 and 26, Simpson teaches an uncrosslinked scaffold (col. 87, lines 57-60).  Simpson teaches the electroprocessed can be further processed by crosslinking or shaping (col. 4, lines 10-16) indicating that uncrosslinked embodiments are envisioned.  In the alternative, Simpson teaches heat sealing is a use of a crosslinking technique that is mechanical and not a chemical crosslinking technique (col. 34, lines 4-7).  The claim recites the sheet is not chemically crosslinked.
As to claim 27, Simpson teaches the scaffold can be 0.52 mm thick (col. 88, lines 1-7).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al (US 8586345) in view of Qiao article “Compositional and in Vitro Evaluation of Nonwoven Type I/Poly –dl-lactic acid scaffolds for Bone Regeneration” and in further view of Shoseyov et al (US 20120273993).
As to claim 3 and 10, Simpson teaches Type 1 collagens however does not teach atelocollagen, telocollagen or recombinant human collagen.
Shoseyov is directed to methods of generating collagen fibers (Title). Shoseyov teaches the collagen fibers are electrospun and can be made from atelocollagen and telocollagen.  Shoseyov teaches these atelocollagen refers to collagens molecules lacking both N- and C-terminal propeptides typically comprised in procollagen and includes sufficient portion of telopeptides to be capable of forming fibrils [0059]-[0062]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to employed the claimed species of collagen motivated by Shoseyov which teaches the species of collagen produce fibrils and are good for spinning fibers.

Claims 5, 8, 17, 19-23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al (US 8586345) in view of Qiao article “Compositional and in Vitro Evaluation of Nonwoven Type I/Poly –dl-lactic acid scaffolds for Bone Regeneration” and in further view of Li et al (US 20070269481).
As to claim 8, Simpson teaches the matrices can be sutured, sealed, stapled or attached to form the desired shape (col. 4, lines 1-15).  Simpson differs and does not teach the fibrous scaffold is thermally annealed.  
Li is directed to biomimetic scaffolds made from nanofiber polymer (ABST).  Li teaches the scaffolds made from fibers of polylactic acid and collagens [0003] and including poly lactic acid (D or L) [0114].  The fibrous scaffolds are made by electrospinning the fibers [0011].  
Li teaches the fibrous scaffolds are fastened to produce a longitudinally aligned seamed conduit by annealing (heat) adhesion [0160].
It would have been obvious to one of ordinary skill in the art before the effective filing date to thermally anneal the scaffold motivated to seal and shape the fibrous scaffold into the desired shape.
As to claim 20, Simpson teaches the matrices can be sutured, sealed, stapled or attached to form the desired shape (col. 4, lines 1-15).  Simpson teaches the electroprocessed materials are used to form a seamless and complex three-dimensional shape by depositing fibrils of electrospun collagen along a defined axis to control the alignment and distribution of cells within a bioengineered organ (col. 17, lines 12-17).  Simpson teaches the scaffold is configured to have a specific polarity or alignment (col. 34, lines 52-54).  The orientation of Simpson scaffold are equated with fibers laying in a transverse plane and would reasonably be capable of supporting suture retention. 
As to claims 5, 21, 22 and 23, Simpson differs and does not teach a first side with aligned fibers and a second side where the fibers are not aligned.
Li teaches a first fibrous polymer scaffold are aligned and the longitudinal and circumferential directions [0003] and a second fibrous scaffold with fibers has a random orientation [0006].  The polymer scaffolds can be fibrous polymer scaffolds, such as microfiber polymer scaffolds or nanofiber polymer scaffolds. These polymer scaffolds can also be micropatterned polymer scaffolds. The compositions and/or polymer scaffolds of the invention can optionally be unaligned or they can be aligned, such as longitudinally or circumferentially. These alignments, shapes, and additional components can aid in the improvement or regeneration or replacement of biological function [0111].  Li teaches a rotating metal mandrel causes random fiber deposition on the surface of the mandrel, which can produce a conduit when the mandrel is removed. Conduits with circumferential fiber alignment may also be produced by modifying this method and rotating the mandrel at a high speed (>100 rpm). If rotating drums with  These fibrous polymer scaffolds can be aligned in any orientation desired by the user [0132].
Aligned polymer scaffolds have profound effects on cell cytoskeletal alignment, cell migration and cellular function. Aligned polymer scaffolds can induce and direct cell migration thus enhancing tissue regeneration [0145]. 
Li teaches the scaffold can have a layer of aligned fibers and a layer of unaligned (random) fiber orientation per claim 21.  Li teaches various methods of changing the alignment from aligned to unaligned. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to change the alignment while electroprocessing the fibers on the rotating mandrel to provide for a gradient of alignment.  It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the electroprocessing parameters or rotation of the mandrel, distance from the mandrel motivated to optimize the orientation of the fibers.
As to claims 17 and 19, Simpson ‘345 teaches the higher the viscosity of the starting solution, the higher the fiber diameter (col. 23, lines 45-60).

It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a higher viscosity bioacceptable polymer motivated to achieve the desired fiber diameter.
As to claim 28, Simpson does not explicitly teach an inner and outer layer.
Li teaches an inner layer of aligned fibers and a second outer layer of random oriented fibers.  Li does not explicitly teach a visible marking to distinguish the inner layer from the outer layer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to mark one or both material motivated to identify the feature of the material as one in the art would know to mark materials for use.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim 1, 3, 4, 6, 7, 9, 10, 11-15, 18, 24, 25, 26 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 6-15 of copending Application No. 16909058 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to implantable devices for the repair of tissue and both claim aligned electrospun biopolymer fibers of a composition of type I collagen and a biodegradable polymer of PLLA, PDLA, PDLLA, PLGA.  Both the instant invention claim the fibers are not crosslinking as claims 6 and 26 of the instant invention and claim 1 of the copending application.  The instant invention claims 1, 4, 7 and 18 require a composition of Type I collagen 10-50% or 15-40% and biopolymer of 50-90% or 65-80% that overlaps the claimed range of the copending application which is 60-85% biodegradable polymer and 15-40% of type I collagen.  Both applications claim the collagen specific of claims 2, 10 of the instant application compared to claim 2 of the copending application.   The copending application requires a thickness of 0.2mm to 0.4mm (claim 3) which overlaps claim 27 of the instant application.  Claims 6-10 of the instant application teach the polylactic polymer of the instant application 1, 11-15.  Claim 11-13 claim properties which overlap the instant claim 24.  Claim 15 of the instant invention overlaps the fiber diameter of claims 1 and 9.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 4, 6, 7, 9, 10, 10, 11-13, 25, 25, 26 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37, 40, 41, 44, 45, 48, 49 and 56 of U.S. Patent No. 10617787. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and the copending application are directed to implantable ligament devices comprised of type I collagen and biopolymers of overlapping composition percentage (claim 1 of both application and claim 56 of the US Patent).  Claim 1 of the US Patent is annealed as claim 8 of the instant application.  Claim 1 of the US Patent is not crosslinked per claim 6 and 26 of the instant application. Claim 40 and 41 of the US Patent requires the same species of collagen as Claim 2 and 10 of the instant application.  Claim 44 and 45 thickness overlaps the thickness of claim 27.  Claim 48 and 49 overlap the fiber diameter of claims 1 and 9 of the instant application. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Detamore et al (US 20150230918)
			Francis et al (US 20160022865)
			Wortmann, “New Polymers for Needleless Electrospinning from Low Toxic Solvents”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.